UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50274 Vanguard Minerals Corporation (Name of small business issuer in its charter) Nevada Nil (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2700 Glen Point Circle Richmond, VA (Address of principal executive offices) (Zip Code) Issuer’s telephone number (804)-767-7154 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of Class) Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Revenues for the fiscal year ended December 31, 2011 were $0. The aggregate market value of the registrant’s voting and non-voting common equity held by non-affiliates of the registrant on the last business day of the registrant’s most recently completed second fiscal quarter (based on the closing sale price as reported by the FINRA OTC BB exchange) was approximately $587,777. As of March 31, 2012, the registrant had outstanding 1,619,444 shares of common stock, par value $0.001, of which there is only a single class. DOCUMENTS INCORPORATED BY REFERENCE None Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] TABLE OF CONTENTS Page Number FORWARD LOOKING STATEMENTS PART I ITEM 1. Description of Business. 1 ITEM 1A. Risk Factors. 5 ITEM 2. Description of Property. 11 ITEM 3. Legal Proceedings. 11 ITEM 4. Submission of Matters to a Vote of Security Holders. 11 PART II ITEM 5. Market for Common Equity and Related Stockholder Matters. 11 ITEM 7. Management’s Discussion and Analysis or Plan of Operation. 13 ITEM 8. Financial Statements. F-1 ITEM 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 20 ITEM 9A. Controls and Procedures. 20 ITEM 9B. Other Information. 22 PART III ITEM 10. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act. 22 ITEM 11. Executive Compensation. 24 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 25 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 26 ITEM 14. Principal Accountant Fees and Services. 26 PART IV ITEM 15. Exhibits 27 Signatures 28 PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Form 10-K, press releases and certain information provided periodically in writing or verbally by our officers or our agents contain statements which constitute forward-looking statements. The words “may”, “would”, “could”, “will”, “expect”, “estimate”, “anticipate”, “believe”, “intend”, “plan”, “goal”, and similar expressions and variations thereof are intended to specifically identify forward-looking statements. These statements appear in a number of places in this Form 10-K and include all statements that are not statements of historical fact regarding the intent, belief or current expectations of us, our directors or our officers, with respect to, among other things: (i) our liquidity and capital resources; (ii) our financing opportunities and plans; (iii) our ability to generate revenues; (iv) competition in our business segments; (v) market and other trends affecting our future financial condition or results of operations; (vi) our growth strategy and operating strategy; and (vii) the declaration and/or payment of dividends. Investors and prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, those set forth in Part I, Item IA of this annual report on Form 10-K, entitled Risk Factors. Except as required by law, we undertake no obligation to update any of the forward-looking statements in this Form 10-K after the date of this report. ITEM 1. DESCRIPTION OF BUSINESS. OVERVIEW We are an exploration stage mining company that has briefly conducted other businesses, including wireless and mobile software and management consulting.We are actively in the process of interviewing geological firms for our mineral properties and raising funds to develop those properties.We have previously entered into two agreements with Coastal Uranium Holdings Ltd. to acquire its rights and options to acquire an undivided 50% right, title and interest in certain mineral claims in the Athabasca region.We have made commitments to spend resources on the exploration and evaluation of our properties in 2012. CORPORATE HISTORY AND DEVELOPMENT Overview Vanguard Minerals Corporation, formerly Knewtrino, Inc., (the “Company”) was originally incorporated as Mongolian Explorations Ltd. on August 25, 2003, under the laws of the State of Nevada. We were originally founded to conduct mineral explorations in Mongolia. Although we did exploratory feasibility work on mineral lease development, we abandoned our mineral exploration efforts in April, 2006 due to the deteriorating political and security situation in Mongolia and specifically due to intense protests over North American mining concessions in that country which jeopardize the safety of our consultants as well as undermining our confidence that we will ever be able to see a return on our continued investments to develop the properties. During the abandonment of our mining properties, we appointed an interim chief executive officer, Jenifer Osterwalder, who helped transition the wind down of our Mongolian exploration business.Thereafter,we appointed a new chief executive officer, Vladimir Fedyunin, and attempted to develop a business around cell phone enabled wireless applications as we had no mining properties at the time. Toward that end, we acquired the intellectual property of wireless technology start-up Instant Wirefree, Inc., a Nevada corporation.Unfortunately, we were not able to make the transition to the ultra-competitive field of cell phone wireless applications.In June, 2007, we made the decision to abandon this line of business and to no longer pursue commercialization of any product in the wireless space.Instead, we have returned to our original, core focus of mining, where the company has its roots, however, we wished to find a more politically stable and less dangerous environment to mine in than Mongolia. 1 In September, 2007, we changed our name to Vanguard Minerals Corporation to reflect our renewed commitment to our traditional core business of mineral exploration.In November 2007, the Company entered into an agreement with Coastal Uranium Holdings Ltd. to acquire its right and option to acquire an undivided 50% right, title and interest in certain mineral claims in the Athabasca region.The option was acquired through payment of $57,585 in cash as well as 2,000,000 common shares of the Company.On April 6, 2008, we entered into another agreement with Coastal Uranium Holdings Ltd., whereby we acquired a 50% undivided right, title and interest to the mineral claim numbered S-110476 in the Athabasca region of Canada in exchange for $250,000 CAD ($248,508 USD) and 4,000,000 common shares of Vanguard Minerals corporation.In addition, we have agreed to take on the financial responsibility of Coastal to fund development of the mineral property that is the subject of claim S-110476. In February, 2010, James Price was appointed President, Chief Executive Officer and Sole Director of the Company.Vladimir Fedyunin, the former President and CEO, remained as Principal Financial and Accounting Officer until late 2010.Mr. Fedyunin left the company later in 2010. On April 16, 2010, we effected a 300 for 1 reverse stock split in our common shares for shareholders of record as of that date. On April 20, 2010, the Company initiated a new line of business doing business as Vanguard Management in hopes that proceeds from management consulting would assist the company in funding its mineral exploration as well as provide growth capital.The Company ceased this management consulting business in June, 2011.We did receive some cash and some stock in exchange for management consulting services.All this stock has been liquidated or returned.We did enter into a related party transaction with Genesis Venture Fund India I, LP that involved a swap of stock and management consulting services.That transaction has been rescinded. In April 2010, we traded 1,000,000 common shares of Vanguard for 1,000,000 shares of a company, PEI Worldwide Holdings, Inc. On June 7, 2011, the registrant completed a rescission whereby the 1,000,000 shares previously issued in exchange for the PEI shares were cancelled and the 1,000,000 shares of PEI were returned to the purchasers. On June 13, 2011, we entered into an agreement with Sean Rice to serve as our President, Chief Executive Officer and Principal Financial and Accounting Officer in exchange for a grant of 150,000 of our common stock vesting over a period of four years.Mr. Rice will also earn a salary of $120,000 per year, but such salary will not accrue or be payable until the Company has received aggregate financing proceeds from the sale of its common stock of $2,000,000 within a 12 month period. The agreement does not provide for any severance or accrual of unpaid salary and is an at-will employment agreement. 2 James Price no longer has any role in our company and is no longer a shareholder and has not been involved with the Company in any capacity since June, 2011. Our company is exclusively focused on the development of our Athabasca, Canada mineral properties. We were able to complete a financing for $250,000 for sales of our common stock in June, 2011 and are actively working on the exploration of our Uranium Properties, although legal and regulatory hurdles and vetting of proper consultants and supporting teams, given the shortness of the exploration season, may mean that our next drilling and trenching program may not begin until June 2012, by which time we expect to have secured additional funding to explore beyond our currently intended drill program and geophysical surveys and corresponding ore body identification and 3D modeling. Our financing was subject to escrow conditions, which, as of the date of this filing, have been removed and funds released to us. We have made commitments to spend at least $100,000 on our mineral properties in 2012 and as much as $200,000 or more.Our properties are at an early stage of exploration and development.As with our previous properties in Mongolia, there can be no assurances the properties will meet our expectations.We may abandon the properties or liquidate them if our efforts to explore and develop the properties in 2012 do not prove fruitful.There are a number of issues that could cause us to abandon or sell the properties.Please see the Risk Factor discussion for a further enumeration of these risks. Our principal executive offices are located at 2700 Glen Point Circle, Richmond, VA 23233. Our phone number is (804) 767-7154. PRINCIPAL PRODUCTS AND SERVICES We are a development stage mineral exploration company currently engaged in the process of evaluating mineral exploration opportunities and exploring ways to diversify ourselves outside of mining.We have some experience in land acquisition and evaluation and our chief executive officer has been involved in real estate/site acquisition for a number of companies in the utilities sector.We are in the process of exploring and developing our current mineral properties and seeking new properties to acquire. PRINCIPAL MARKETS We intend to compete in the market for mineral exploration and exploitation of mineral resources and the acquisition and development of land for resources and other purposes.We have not yet determined any other fields we may compete in. 3 ADVERTISING AND MARKETING We do not currently market or advertise any products or services, however, we anticipate that we may have to market any mineral products and resources discovered in the course of our mineral exploration activities.We have not yet determined what other fields, outside of mineral exploration and land acquisition, we may compete in. COMPETITION The mineral exploration field is filled with substantial, well-financed, multi-national competitors, although as we have not defined the specific area of mineral exploration in which we would compete, it is difficult for us to indicate the names of the specific competitors in that area.We have not yet determined what other fields, outside of mineral exploration, we may compete in. SIGNIFICANT CUSTOMERS As of the date of this annual report on Form 10-K for the fiscal year ended December 31, 2011, we are not and do not anticipate becoming dependent upon any single or group of major customers. INTELLECTUAL PROPERTY Overview We intend to rely for our business on trade secrets in order to protect our intellectual property that relate mostly to data surrounding our mineral properties. We cannot be certain that the precautions we will take to safeguard trade secrets will provide meaningful protection from unauthorized use. If we must pursue litigation in the future to enforce or otherwise protect our intellectual property rights, or to determine the validity and scope of the proprietary rights of others, we may not prevail and will likely have to make substantial expenditures and divert valuable resources in the process. Moreover, we may not have adequate remedies if our intellectual property is appropriated or our trade secrets are disclosed. Trademarks We do not currently have any trademarks in registration, although we have a few marks that we intend to file pending additional funding. 4 Trade Secrets Whenever we deem it important for purposes of maintaining competitive advantages, we require parties with whom we share, or who otherwise are likely to become privy to, our trade secrets or other confidential information to execute and deliver to us confidentiality and/or non-disclosure agreements. Among others, this may include employees, consultants and other advisors, each of whom we may require to execute such an agreement upon commencement of their employment, consulting or advisory relationships. These agreements generally provide that all confidential information developed or made known to the individual by us during the course of the individual’s relationship with us is to be kept confidential and not to be disclosed to third parties except under specific circumstances. As of the date of this annual report on Form 10-K for the fiscal year ended December 31, 2011, we have not executed confidentiality and/or non-disclosure agreements with any of our key employees, consultants or advisors. EMPLOYEES For the fiscal year ended December 31, 2011, we had 1 full-time employee and 3 part time employees. We intend to expand our staff over the next twelve months, including additional hires as we identify mineral exploration opportunities and opportunities outside of mineral exploration. We are not subject to any collective bargaining agreements and believe that our relationships with our employees are good. ITEM 1A. RISK FACTORS. Our business entails a significant degree of risk and uncertainty, and an investment in our securities should be considered highly speculative. What follows is a general description of the material risks and uncertainties, which may adversely affect our business, our financial condition, including liquidity and profitability, and our results of operations, ultimately affecting the value of an investment in shares of our common stock. In addition to other information contained in this annual report on Form 10-K, you should carefully consider the following cautionary statements and risk factors. GENERAL BUSINESS RISKS We are an exploration stage company and based on our historical operating losses and negative cash flows from operating activities there is uncertainty as to our ability to continue as a going concern. 5 We have a history of operating losses and negative cash flows from operating activities. In the event that we are unable to achieve or sustain profitability or are otherwise unable to secure external financing, we may not be able to meet our obligations as they come due, raising substantial doubts as to our ability to continue as a going concern. Any such inability to continue as a going concern may result in our security holders losing their entire investment. Our financial statements, which have been prepared in accordance with generally accepted accounting principles, contemplate that we will continue as a going concern and do not contain any adjustments that might result if we were unable to continue as a going concern. Changes in our operating plans, our existing and anticipated working capital needs, the acceleration or modification of our expansion plans, lower than anticipated revenues, increased expenses, potential acquisitions or other events will all affect our ability to continue as a going concern. Our liquidity and capital resources are very limited. Our ability to fund working capital and anticipated capital expenditures will depend on our future performance, which is subject to general economic conditions, our customers, actions of our competitors and other factors that are beyond our control. Our ability to fund operating activities is also dependent upon (i) the extent and availability of bank and other credit facilities, (ii) our ability to access external sources of financing, and (iii) our ability to effectively manage our expenses in relation to revenues. There can be no assurance that our operations and access to external sources of financing will continue to provide resources sufficient to satisfy our liabilities arising in the ordinary course of business. From inception, we have historically generated minimal revenues while sustaining considerable operating losses and we anticipate incurring continued operating losses and negative cash flows in the foreseeable future resulting in uncertainty of future profitability and limitation on our operations. From inception, we have generated minimal revenues and experienced negative cash flows from operating losses. We anticipate continuing to incur such operating losses and negative cash flows in the foreseeable future, and to accumulate increasing deficits as we increase our expenditures for (i) development of our mining properties, (ii) identification of other mining properties, (iii) sale or other exploitation of mineral resources on developed properties, and (iv) general business enhancements. Any increases in our operating expenses will require us to achieve significant revenue before we can attain profitability. In the event that we are unable to achieve profitability or raise sufficient funding to cover our losses we may not be able to meet our obligations as they come due, raising substantial doubts as to our ability to continue as a going concern. RISKS ASSOCIATED WITH OUR BUSINESS AND INDUSTRY We face serious competition in our business segment from new market entrants as well as a number of established companies with greater resources and existing customer bases. The market for mineral exploration rapidly evolves and is intensely competitive as established companies and new market entrants are regularly discovering new deposits and developing new methods to exploit mineral properties.Competition in our market segment is based primarily upon: 6 · Capital resources; · Geological and industry expertise; · Relationships with refiners and consumers of mineral resources; and · Successful strategies to cope with environmental regulation and to minimize the environmental impacts of exploration; To remain competitive in our market segment we will rely heavily upon superior mineral property selection, hiring the most qualified exploration team and receiving the best consultative advice on environmental strategies. However, we may not be able to effectively compete in this intensely competitive market.Mineral exploration is capital intensive and right now we do not have the financial resources to compete.Even if we acquire the financial resources, we may not be able to attract the talent necessary to exploit our mineral resources effectively.Moreover, we believe that as commodity prices continue to rise and industrial expansion in India and China fuel increased worldwide demand for mineral resources, competition will increase, additional companies will enter the field and established entrants will expand their exploration and exploitation activities. If our mineral claims infringe on the rights of others, are clouded by previous transfers or our activities cause environmental damage, lawsuits may be brought requiring us to pay large legal expenses and judgments, lose some or all of our exploration rights and have to curtail our activities or undertake costly environmental remediation efforts We are not aware of any circumstances under which our mineral claims infringe on the rights of others or are clouded. However, we have no independent title or legal opinion confirming our rights in our properties.Investors must be aware that infringement claims, however, could arise at any time, whether or not meritorious, and could result in time consuming and costly litigation or require us to enter into net mineral royalty or other agreements. If we are found to have infringed the property rights of others, we could be required to pay damages or even cease our exploration activities.If we are found to have caused environmental damage, we may be forced to pay large damages, engineer costly remediation solutions or cease or activities. Any of these outcomes, individually or collectively, would negatively affect on our business, financial condition and results of operations. We face substantial competition in attracting and retaining qualified senior management and highly skilled key personnel and may be unable to develop and grow our business if we cannot attract and retain as necessary, or if we were to lose our existing, senior management and key personnel. As a development stage company, our success, to a large extent, depends upon our ability to attract, hire and retain highly qualified and knowledgeable senior management and key personnel who possess the skills and experience necessary to satisfy our business and client service needs. Our ability to attract and retain such senior management and key personnel will depend on numerous factors, including our ability to offer salaries, benefits and professional growth opportunities that are comparable with and competitive to those offered by more established companies. We may be required to invest significant time and resources in attracting and retaining, as necessary, additional senior management and highly skilled key personnel, and many of the companies with which we will compete for any such individuals have greater financial and other resources, affording them the ability to undertake more extensive and aggressive hiring campaigns, than we can. Furthermore, an important component to the overall compensation offered to our senior management and key personnel may be equity. If our stock prices do not appreciate over time, it may be difficult for us to attract and retain senior management and highly skilled key personnel. Moreover, should we lose any members of our senior management or key personnel, we may be unable to prevent the unauthorized disclosure or use of our trade secrets, including our technical knowledge, practices, procedures or client. The normal running of our operations may be interrupted, and our financial condition and results of operations negatively affected, as a result of any inability on our part to attract or retain the services of qualified and experienced senior management and highly skilled key personnel, any member of our existing senior management or key personnel leaving and a suitable replacement not being found, or should any of our former senior management or key personnel disclose our trade secrets. 7 We do not have verified title to our mineral properties and in the event of a title defect or failure to perfect ownership, no practical remedy may exist for us to recover any damages. We are completely reliant on contractual representations from our counterparty, Coastal Uranium, on the ownership details concerning our mineral properties.We have not conducted any independent title work or verification of the same.Our only remedy if title to our properties should be impaired, would be litigation against Coastal, which may not be practical. RISKS ASSOCIATED WITH AN INVESTMENT IN OUR COMMON STOCK Unless an active trading market develops for our securities, you may not be able to sell your shares. Although, we are a reporting company and our common shares are listed on the OTC Bulletin Board (owned and operated by the Nasdaq Stock Market, Inc.) under the symbol “VNGM”, there is not currently an active trading market for our common stock and an active trading market may never develop or, if it does develop, may not be maintained. Failure to develop or maintain an active trading market will have a generally negative effect on the price of our common stock, and you may be unable to sell your common stock or any attempted sale of such common stock may have the effect of lowering the market price and therefore your investment could be a partial or complete loss. Since our common stock is thinly traded it is more susceptible to extreme rises or declines in price, and you may not be able to sell your shares at or above the price paid. 8 Since our common stock is thinly traded its trading price is likely to be highly volatile and could be subject to extreme fluctuations in response to various factors, many of which are beyond our control, including: · the trading volume of our shares; · the number of securities analysts, market-makers and brokers following our common stock; · changes in, or failure to achieve, financial estimates by securities analysts; · new products introduced or announced by us or our competitors; · announcements of technological innovations by us or our competitors; · actual or anticipated variations in quarterly operating results; · conditions or trends in our business industries; · announcements by us of significant acquisitions, strategic partnerships, joint ventures or capital commitments; · additions or departures of key personnel; · sales of our common stock; and · general stock market price and volume fluctuations of publicly-traded, and particularly microcap, companies. You may have difficulty reselling shares of our common stock, either at or above the price you paid, or even at fair market value. The stock markets often experience significant price and volume changes that are not related to the operating performance of individual companies, and because our common stock is thinly traded it is particularly susceptible to such changes. These broad market changes may cause the market price of our common stock to decline regardless of how well we perform as a company. In addition, securities class action litigation has often been initiated following periods of volatility in the market price of a company’s securities. A securities class action suit against us could result in substantial legal fees, potential liabilities and the diversion of management’s attention and resources from our business. Moreover, and as noted below, our shares are currently traded on the OTC Bulletin Board and, further, are subject to the penny stock regulations. Price fluctuations in such shares are particularly volatile and subject to manipulation by market-makers, short-sellers and option traders. Trading in our common stock on the OTC Bulletin Board may be limited thereby making it more difficult for you to resell any shares you may own. 9 Our common stock trades on the OTC Bulletin Board (owned and operated by the Nasdaq Stock Market, Inc.). The OTC Bulletin Board is not an exchange and, because trading of securities on the OTC Bulletin Board is often more sporadic than the trading of securities listed on a national exchange or on the Nasdaq National Market, you may have difficulty reselling any of the shares of our common stock that you may own. Our common stock is subject to the “penny stock” regulations, which are likely to make it more difficult to sell. Our common stock is considered a “penny stock,” which generally is a stock trading under $5.00 and not registered on a national securities exchange or quoted on the Nasdaq National Market. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. These rules generally have the result of reducing trading in such stocks, restricting the pool of potential investors for such stocks, and making it more difficult for investors to sell their shares once acquired. Prior to a transaction in a penny stock, a broker-dealer is required to: · deliver to a prospective investor a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market; · provide the prospective investor with current bid and ask quotations for the penny stock; · explain to the prospective investor the compensation of the broker-dealer and its salesperson in the transaction; · provide investors monthly account statements showing the market value of each penny stock held in the their account; and · make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that is subject to the penny stock rules. Since our common stock is subject to the penny stock rules, investors in our common stock may find it more difficult to sell their shares. We do not intend to pay any common stock dividends in the foreseeable future. We have never declared or paid a dividend on our common stock and, because we have very limited resources and a substantial accumulated deficit, we do not anticipate declaring or paying any dividends on our common stock in the foreseeable future. Rather, we intend to retain earnings, if any, for the continued operation and expansion of our business. It is unlikely, therefore, that the holders of our common stock will have an opportunity to profit from anything other than potential appreciation in the value of our common shares held by them. If you require dividend income, you should not rely on an investment in our common stock. 10 Future issuances of our common stock may depress our stock price and dilute your interest. We may issue additional shares of our common stock in future financings or grant stock options to our employees, officers, directors and consultants under our stock incentive plan. Any such issuances could have the affect of depressing the market price of our common stock and, in any case, would dilute the percentage ownership interests in our company by our shareholders. In addition, we could issue serial preferred stock having rights, preferences and privileges senior to those of our common stock, including the right to receive dividends and/or preferences upon liquidation, dissolution or winding-up in excess of, or prior to, the rights of the holders of our common stock. This could depress the value of our common stock and could reduce or eliminate amounts that would otherwise have been available to pay dividends on our common stock (which are unlikely in any case) or to make distributions on liquidation. ITEM 2. DESCRIPTION OF PROPERTY. Our principal executive offices are located at the home of our chief executive officer, Sean R. Rice, free of charge and without a lease.We intend to acquire office space in the second quarter of this year. ITEM 3. LEGAL PROCEEDINGS. As of the date of this annual report on Form 10-K for the fiscal year ended December 31, 2011, there were no pending material legal proceedings to which we were a party and we are not aware that any were contemplated. There can be no assurance, however, that we will not be made a party to litigation in the future. Any finding of liability imposed against us is likely to have an adverse effect on our business, our financial condition, including liquidity and profitability, and our results of operations. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Our common stock is quoted on the OTC Bulletin Board, a service provided by the Nasdaq Stock Market Inc., under the symbol “VNGM.” 11 The following table sets forth the high and low bid prices for our common stock as reported each quarterly period within the last two fiscal years on the OTC Bulletin Board, and as obtained from investopedia.com. The high and low prices reflect inter-dealer prices, without retail mark-up, markdown or commission and may not necessarily represent actual transactions. Period High Low Fiscal year ended 2009 Quarter ended March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ Fiscal year ended 2010 Quarter ended March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ Fiscal year ended 2011 Quarter ended March 31, 2011 $ $ June 30, 2011 $ $ September 30, 2011 $ $ December 31, 2011 $ $ STOCKHOLDERS As of March 31, 2012, there were approximately 67 holders of record of our common shares. DIVIDENDS From our inception we have never declared or paid any cash dividends on shares of our common stock and we do not anticipate declaring or paying any cash dividends in the foreseeable future. The decision to declare any future cash dividends will depend upon our results of operations, financial condition, current and anticipated cash needs, contractual restrictions, restrictions imposed by applicable law and other factors that our board of directors deem relevant. Although it is our intention to utilize all available funds for the development of our business, no restrictions are in place that would limit our ability to pay dividends. The payment of any future cash dividends will be at the sole discretion of our board of directors. 12 RECENT SALES OF UNREGISTERED SECURITIES On April 23, 2010, the Company completed a sale transaction whereby it sold 1,000,000 of its common shares at a price per share of $1.50.The per share purchase price was paid in the form of shares of PEI Worldwide Holdings, Inc., a Nevada corporation ("PEI").The per share purchase price was derived from the closing price of shares of PEI on April 20, 2010 as listed on the Pink Sheets, which was $1.50 per share.Therefore, the total purchase price for the 1,000,000 common shares was $1,500,000.860,000 of the shares were purchased by James Price and the other 140,000 of the shares were purchased by various purchasers.1,000,000 shares of PEI represents approximately 2.5% of the issued and outstanding stock of PEI. This transaction was rescinded in June, 2011 and the shares of PEI were returned and the 1,000,000 shares of Vanguard were cancelled and returned to treasury. On April 23, 2010, the registrant completed an issuance of 187,000 shares of common stock.This stock had been subscribed for in April, 2008 for payment of $224,400 in cash received by the corporation.The corporation issued 187,000 of its common shares to various subscribers of the stock at a per share purchase price of $1.20 per share. On June 16, 2010, we entered into a transaction with Genesis Venture Fund India I, LP for 125,000 shares under a Strategic Business Development Agreement. The transaction with Genesis was rescinded on September 21, 2010. In June, 2011, we sold 1,000,000 of our common shares at $0.25 per share for an aggregate purchase price of $250,000 to various shareholders in a private placement. In June, 2011, we granted 150,000 common shares to our President and CEO, Sean Rice, as part of his employment with the Company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. The following discussion and analysis of our financial condition, results of operations and liquidity should be read in conjunction with our financial statements for the fiscal years ended December 31, 2011 and 2010 and the related notes appearing elsewhere in this annual report. 13 Our financial statements have been prepared in accordance with generally accepted accounting principles, contemplate that we will continue as a going concern, and do not contain any adjustments that might result if we were unable to continue as a going concern, however, our independent registered public accounting firms have added explanatory paragraphs in Note 7 and Note 6 respectively of each of our financial statements for the fiscal years ended December 31, 2011 and 2010, respectively, raising substantial doubt as to our ability to continue as a going concern. CRITICAL ACCOUNTING POLICIES Our critical accounting policies, including the assumptions and judgments underlying those policies, are more fully described in the notes to our financial statements. We have consistently applied these policies in all material respects. Investors are cautioned, however, that these policies are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially. Set forth below are the accounting policies that we believe most critical to an understanding of our financial condition, results of operations and liquidity. Exploration Stage Company The Company has not generated any significant revenues to date from its mineral exploration efforts, and in accordance with ASC 915-10 is considered to be an Exploration Stage Company. Accounting Basis These financial statements are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. The Company has adopted a December 31fiscal year end. Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less to be cash equivalents. Concentrations of Credit Risk The Company maintains its cash in bank deposit accounts, the balances of which at times may exceed federally insured limits. The Company continually monitors its banking relationships and consequently has not experienced any losses in such accounts. The Company believes it is not exposed to any significant credit risk on cash and cash equivalents. Fair Value of Financial Instruments Vanguard’s financial instruments consist of accounts payable and accrued expenses. The carrying amount of these financial instruments approximates fair value due to either length of maturity or interest rates that approximate prevailing market rates unless otherwise disclosed in these financial statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles of the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the year. The more significant areas requiring the use of estimates include asset impairment, stock-based compensation, and future income tax amounts. Management bases its estimates on historical experience and on other assumptions considered to be reasonable under the circumstances. However, actual results may differ from the estimates. 14 Mineral Properties Costs of exploration, carrying and retaining unproven mineral lease properties are expensed as occurred. Mineral property acquisition costs are capitalized including licenses and lease payments. Although the Company has taken steps to verify title to mineral properties in which it has an interest, these procedures do not guarantee the Company’s title. Such properties may be subject to prior agreements or transfers and title may be affected by undetected defects. Impairment losses are recorded on mineral properties used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amount. Basic Income (Loss) Per Share Basic income (loss) per share is calculated by dividing the Company’s net income or loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. Revenue Recognition The Company is in the exploration stage and has yet to realize significant revenues from operations.Once the Company has commenced operations, it will recognize revenues when delivery of goods or completion of services has occurred provided there is persuasive evidence of an agreement, acceptance has been approved by its customers, the fee is fixed or determinable based on the completion of stated terms and conditions, and collection of any related receivable is probable. Income Taxes Income taxes are computed using the asset and liability method.Under the asset and liability method, deferred income tax assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities and are measured using the currently enacted tax rates and laws.A valuation allowance is provided for the amount of deferred tax assets that, based on available evidence, are not expected to be realized. It is the Company’s policy to classify interest and penalties on income taxes as interest expense or penalties expense. As of December 31, 2011, there have been no interest or penalties incurred on income taxes. Dividends The Company has not adopted any policy regarding payment of dividends.No dividends have been paid during the period shown. 15 Stock-Based Compensation The Company accounts for employee stock-based compensation in accordance with the guidance of FASB ASC Topic 718, Compensation – Stock Compensation which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. Thefair value of the equity instrument is charged directly to compensation expense and credited to additional paid-in capital over the period during which services are rendered. There were 150,000 common shares valued at $9,000 issued to the CEO in 2011. The Company follows ASC Topic 505-50, formerly EITF 96-18, “Accounting for Equity Instruments that are Issued to Other than Employees for Acquiring, or in Conjunction with Selling Goods and Services,” for stock options and warrants issued to consultants and other non-employees.In accordance with ASC Topic 505-50, these stock options and warrants issued as compensation for services provided to the Company are accounted for based upon the fair value of the services provided or the estimated fair market value of the option or warrant, whichever can be more clearly determined. There has been no stock-based compensation issued to non-employees. Recent Accounting Pronouncements Vanguard Minerals does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flows. OVERVIEW We are an exploration stage mining company that has briefly conducted other businesses, including wireless and mobile software and management consulting.We had mineral property interests in Mongolia which we abandoned in 2006. In 2007, we entered into two agreements with Coastal Uranium Holdings Ltd. to acquire its rights and options to acquire an undivided 50% right, title and interest in certain mineral claims in the Athabasca region.We are actively in the process of interviewing geological firms for our mineral properties and raising funds to develop those properties.We have raised $250,000 toward the development of our properties and for other working capital purposes. We have made commitments to spend at least $100,000 on our mineral properties in 2012 and as much as $200,000 or more.Our properties are at an early stage of exploration and development.As with our previous properties in Mongolia, there can be no assurances the properties will meet our expectations.We may abandon the properties or liquidate them if our efforts to explore and develop the properties in 2012 do not prove fruitful.There are a number of issues that could cause us to abandon or sell the properties. PLAN OF OPERATION 16 We anticipate beginning development of the Athabasca mineral property sometime within 2012. We have committed to spending at least $100,000.We also intend to continue evaluating other mineral properties for development, although there can be no assurance that we will locate any such properties on terms and conditions that would be acceptable to us. Our plans are completely dependent on obtaining additional financing.As we have no indication currently that we can obtain such financing, we are not certain as to when our plans will actually be implemented beyond our plans for 2012, which are to obtain additional geological expert opinions on our properties, have our current geological information evaluated by industry-leading experts and begin a modest drilling and testing program to validate the extent of our resource and our existing data on our resource. LIQUIDITY AND CAPITAL RESOURCES As of the fiscal year ended December 31, 2011 we had $0 of cash on hand and $250,000 in proceeds from our June financing that were being held in escrow for us.Subsequent to the close of our fiscal year ending December 31, 2011, these escrow conditions have been released and these funds are now available to us. However, given our accounts payable, debts and existing commitment to our properties, our current cash situation is challenging. Our net income/loss decreased $2,055,614 from a net loss of $1,064,101 for the fiscal year ended December 31, 2010 to net income of $991,513 for the fiscal year ended December 31, 2011. This decrease in net loss/increase in net income is primarily attributable to the rescission of our previous issuance of $1,000,000 shares of our common stock that occured in June of 2011 Net cash used in operating activities decreased $29,806, from $30,164 for the fiscal year ended December 31, 2010 to $358 for the fiscal year ended December 31, 2011. Net cash provided by financing activities decreased $30,414, from $30,414 for the fiscal year ended December 31, 2010 to $0 for the fiscal year ended December 31, 2011. We do not believe that our current financial resources are sufficient to meet our working capital needs over the next twelve months and, accordingly, we will need to secure additional external financing to continue our operations. We may seek to raise additional capital though private equity or debt financings and shareholder loans. As of the date of this annual report on Form 10-K for the fiscal year ended December 31, 2011, we have obtained no verbal commitments regarding further investments in our company; and, there can be no assurance that we will be able to secure additional external financing, or, if we are able to secure such external financing, that it will be on terms favorable, or even acceptable, to us. If necessary, we may explore strategic alternatives, including a merger, asset sale, joint venture or other comparable transactions. Any inability to achieve or sustain profitability or otherwise secure external financing or locate a strategic partner would have a material adverse effect on our business, financial condition, and results of operations, raising substantial doubts as to our ability to continue as a going concern, and we may ultimately be forced to seek protection from creditors under the bankruptcy laws or cease operations. Our short-term prospects are challenging considering our lack of financial resources. In the absence of additional financing or locating a strategic partner willing to finance further development of our minerals properties, our short-term and long-term prospects for growth are challenging. 17 ITEM 8. FINANCIAL STATEMENTS. VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) FINANCIAL STATEMENTS DECEMBER 31, 2011 18 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS DECEMBER 31, 2011 Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as of December 31, 2011 and 2010 F-2 Statements of Operations for the years endedDecember 31, 2011 and 2010 and the period from August 25, 2003 (inception) to December 31, 2011 F-3 Statement of Stockholders’ Equity (Deficit) as of December 31, 2011 F-4 Statements of Cash Flows for the years ended December 31, 2011 and 2010 and the period from August 25, 2003 (inception) to December 31, 2011 F-5 Notes to the Financial Statements F-6 - F-10 19 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Vanguard Minerals Corporation Richmond, Virginia We have audited the accompanying balance sheets of Vanguard Minerals Corporation (the “Company”) as of December 31, 2011 and 2010, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended and for the period from August 25, 2003 (inception) through December 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the
